Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 7/6/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3 and 5-7 are pending in this Office Action. Claims 1 and 7 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 1, 3 and 5-7 have been fully considered but they are not persuasive.
Regarding the amended claims 1 and 7, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Suh and OHWA explicitly teaches the features as the amended claims 1 and 7 per the rejection under 103(a).  Please see the map below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Suh et al. (US Pub. No. 2009/0299979 A1) from IDS, hereinafter “Suh" in view of OHWA et al. (US Pub. No. 2013/0097547 A1) from IDS, hereinafter “OHWA”.
Regarding claim 1, Suh teaches an information management system for managing manufacturing achievement performed in each of manufacturing processes, comprising: 
one or more processors (Suh, See Figure 3) programmed to:
store a data model created based on product manufacturing planning, the data model corresponding to an area where manufacturing achievement data from the manufacturing process is accumulated and including a manufacturing achievement model associated with the manufacturing process (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model are built to obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.); 
collect various types of data forming the manufacturing achievement data from a data source involved in the manufacturing process (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model are built to obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.); 
store the manufacturing achievement data in the associated data model (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model are built to obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.), 
use the various types of data to create the manufacturing achievement data according to a data structure definition template for organizing the various types of data in association with a thing performed and a situation during the performance in the manufacturing process (Suh, See [0029], A service in the SOA refers to an independent function appearing on a network. An access to the service is possible only through a service description that describes how the service functions and how the service interacts with another one. The service description has a protocol and a data format that comply with open type standards. Thus, a client may use a specific service using standardized protocol and data format of the service description. In other words, when a service provider 3 registers the specific service in a service repository 1, a service user 2 searches the service repository 1 for the specific service to request the service provider 3 to provide the specific service), and 
store the manufacturing achievement data in the associated data model so as to record changes over time in the manufacturing achievement data organized according to the data structure definition template (Suh, See [0039], The integrated data storage IA 123 that defines a mapping relation between a local data model and an integrated data model. The IAs 121, 122, 123, and 124 search the service repository 110 for a service requested by a user to provide the user with the service and request a related service provider of the corresponding service according to a service description of the corresponding service stored in the service repository 110) and does not explicitly disclose store a group of sensor values in time series detected over the course of manufacturing based on the manufacturing process in association with the manufacturing achievement data stored in the manufacturing achievement model; 2Application No. 16/341,179 Reply to Office Action of February 5, 2021 store the manufacturing achievement data in connection with a manufacturing serial ID for identifying each of a plurality of products manufactured in the manufacturing process, use a manufacturing serial ID of a product specified based on information related to a manner of product use obtained from one of a predetermined system and the specified product to extract a group of sensor values in the manufacturing process of the specified product and use the extracted group of sensor values as an extraction pattern to extract a product having another manufacturing serial ID and having predetermined similarity to the specified product.
However, OHWA teaches:
 store a group of sensor values in time series detected over the course of manufacturing based on the manufacturing process in association with the manufacturing achievement data stored in the manufacturing achievement model (OHWA, See [0064], The log management section 220 is a functional section which manages the action log stored in the g storage section 230. The log management section 220 stores the action log acquired from the information processing terminal 100A, which is a log sensing apparatus, as a user log for each user.); 2Application No. 16/341,179 Reply to Office Action of February 5, 2021 
store the manufacturing achievement data in connection with a manufacturing serial ID for identifying each of a plurality of products manufactured in the manufacturing process (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and [How]. For example, the start time and the end time of the action are managed as [When], an acted username and those in attendance (participants) are managed as [Who], and what has been done is managed as [What]. In addition, an acted location and distance are managed as [Where], a target and purpose of the action are managed as [Why], and a scheme, correspondence, or the like, for taking this action are managed as [How]), 
use a manufacturing serial ID of a product specified based on information related to a manner of product use obtained from one of a predetermined system and the specified product to extract a group of sensor values in the manufacturing process of the specified product (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and [How]. For example, the start time and the end time of the action are managed as [When], an acted username and those in attendance (participants) are managed as [Who], and what has been done is managed as [What]. In addition, an acted location and distance are managed as [Where], a target and purpose of the action are managed as [Why], and a scheme, correspondence, or the like, for taking this action are managed as [How]); and 
use the extracted group of sensor values as an extraction pattern to extract a product having another manufacturing serial ID and having predetermined similarity to the specified product (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Suh and OHWA because OHWA provides an information processing apparatus including a presentation section which presents an action log that is an action result of a third party, and a schedule adjustment section which incorporates the action log selected from the presented action log by a user as a schedule of schedule information of the user (OHWA, See ABSTRACT) can be utilized by Suh to better analyze the manufacturing data.

Regarding claim 3, Suh in view of OHWA further teaches the information management system according to claim 1, wherein the data model is created for each of the plurality of manufacturing processes in accordance with the product manufacturing plan, and the manufacturing achievement data stored in the data model includes product individual identification information collected from the data source and time information related to manufacturing achievement (Suh, See [0033]-[0034]). 

Regarding claim 7, Suh teaches an information management system for managing a manner of product use performed in a field/product use process in a market, comprising: 
one or more processors (Suh, See Figure 3) programmed to:
store a data model created based on information related to a manner of product use obtained from one of a predetermined system and a specified product, the data model corresponding to an area where achievement data from the field/product use process is accumulated (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model are built to obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.); 
collect various types of data forming the achievement data from a data source involved in the field/product use process (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model are built to obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.); 
store the achievement data in the associated data model (Suh, See [0023], In one embodiment of the subject matter, an information network and a product data integrated model obtain product information throughout the lifecycle of the product so as to smoothly support collaboration between systems. Here, the information network is to obtain product designing- and manufacturing-related information in the BOL step and product history information in the MOL and EOL steps after the product has been sold. Also, the product data integrated model is to integrate and manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc.), 
use the various types of data to create the achievement data according to a data structure definition template for organizing the various types of data in association with a thing performed and a situation during the performance in the field/product use process (Suh, See [0029], A service in the SOA refers to an independent function appearing on a network. An access to the service is possible only through a service description that describes how the service functions and how the service interacts with another one. The service description has a protocol and a data format that comply with open type standards. Thus, a client may use a specific service using standardized protocol and data format of the service description. In other words, when a service provider 3 registers the specific service in a service repository 1, a service user 2 searches the service repository 1 for the specific service to request the service provider 3 to provide the specific service), and 
store the achievement data in the associated data model so as to record changes over time in the achievement data organized according to the data structure definition template (Suh, See [0039], The integrated data storage IA 123 provides a service that defines a mapping relation between a local data model and an integrated data model. The IAs 121, 122, 123, and 124 search the service repository 110 for a service requested by a user to provide the user with  and does not explicitly disclose store a group of sensor values in time series as the information related to the manner of product use in association with the achievement data stored in the model; store the achievement data in connection with a serial ID for identifying each of a plurality of products in the market, use a serial ID of the product specified to extract a group of sensor values in the information related to the manner of product use of the specified product, and use the extracted group of sensor values as an extraction pattern to extract a product having another serial ID and having predetermined similarity to the specified product.
However, OHWA teaches:
store a group of sensor values in time series as the information related to the manner of product use in association with the achievement data stored in the model (OHWA, See [0064], The log management section 220 is a functional section which manages the action log stored in the g storage section 230. The log management section 220 stores the action log acquired from the information processing terminal 100A, which is a log sensing apparatus, as a user log for each user.); 
store the achievement data in connection with a serial ID for identifying each of a plurality of products in the market (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and [How]. For example, the start time and the end time of the action are managed as [When], an acted username and those in attendance (participants) are managed as [Who], and what has been done is managed as [What]. In addition, an acted location and distance are ,
 use a serial ID of the product specified to extract a group of sensor values in the information related to the manner of product use of the specified product (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and [How]. For example, the start time and the end time of the action are managed as [When], an acted username and those in attendance (participants) are managed as [Who], and what has been done is managed as [What]. In addition, an acted location and distance are managed as [Where], a target and purpose of the action are managed as [Why], and a scheme, correspondence, or the like, for taking this action are managed as [How]), and 
use the extracted group of sensor values as an extraction pattern to extract a product having another serial ID and having predetermined similarity to the specified product (OHWA, See  [0066], Here, as shown in FIG. 5, he action log is represented and managed in the form of 5W1H of [When], [Who], [What], [Where], [Why] and [How]. For example, the start time and the end time of the action are managed as [When], an acted username and those in attendance (participants) are managed as [Who], and what has been done is managed as [What]. In addition, an acted location and distance are managed as [Where], a target and purpose of the action are managed as [Why], and a scheme, correspondence, or the like, for taking this action are managed as [How]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Suh and OHWA because OHWA provides an information processing apparatus including a presentation section which presents an action log OHWA, See ABSTRACT) can be utilized by Suh to better analyze the manufacturing data.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of OHWA as applied to claim 1 above, and further in view of Shibuya et al. (US Pub. No. 2014/0279795 A1), hereinafter “Shibuya”.
Regarding claim 5, Suh in view of OHWA further teaches the information management system according to claim 1, wherein the data model further includes a maintenance management model corresponding to an area where maintenance achievement data related to a manner of product use obtained from the one of the predetermined system and the specified product is accumulated; the maintenance achievement data stored in the maintenance management model is stored in association with a group of sensor values in time series obtained as information related to a manner of product use; and one or more processors programmed to: store the maintenance achievement data in connection the manufacturing serial IDs identifying each of the plurality of products manufactured in the manufacturing process (Suh, See [0033]-[0044]) and does not explicitly disclose use a manufacturing serial ID in the maintenance achievement data to extract a group of sensor values in the information related to the manner of product use and a group of sensor values in the manufacturing process, and use the extracted groups of sensor values as extraction patterns to extract a product having another manufacturing serial ID based on similarity in a manner of product making based on the manufacturing process and similarity in the manner of product use.
However, Shibuya teaches use a manufacturing serial ID in the maintenance achievement data to extract a group of sensor values in the information related to the manner of product use and a group of sensor values in the manufacturing process, and use the extracted groups of sensor values as extraction patterns to extract a product having another manufacturing serial ID based on similarity in a manner of product making based on the manufacturing process and similarity in the manner of product use (Shibuya, See [0043]-[0059]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Suh and OHWA and Shibuya because Shibuya provides in case-based anomaly indication detection in a facility, there are problems such as error generation due to insufficient learning data or execution difficulty due to increased memory capacity and calculation time when the learning data period has been increased to obtain the learning data sufficiently. Provided is a method for monitoring facility state on the basis of a time series signal outputted from the facility, wherein an operation pattern label for each fixed interval is assigned on the basis of the time series signal, learning data is selected on the basis of the operation pattern label for each fixed interval, a normal model is created on the basis of the selected learning data, an anomaly measure is calculated on the basis of the time series signal and the normal model, and the facility state is determined to be anomaly or normal on the basis of the calculated anomaly measure (Shibuya, See ABSTRACT) can be utilized by Suh and OHWA to better analyze the manufacturing data.

Suh in view of OHWA further teaches the information management system according to claim 1, wherein the data model further includes a product use model corresponding to an area where product use achievement data related to a manner of product use obtained from the one of the  predetermined system and the specified product is accumulated; the product use achievement data stored in the product use model includes a product event history and an alert history detected in time series in information related to a manner of product; and one or more processors programmed to: stores the product use achievement data in connection with a manufacturing serial ID for identifying each of a plurality of products manufactured in the manufacturing process (Suh, See [0023]-[0025], [0053]-[0057]) and does not explicitly disclose use the product use achievement data to extract a timer-series pattern in the event history associated with the alert history as an event pattern and perform pattern matching with the product use achievement data of a different manufacturing serial ID based on the event pattern to extract a product having the different manufacturing serial ID and having predetermined similarity. 
However, Shibuya teaches use the product use achievement data to extract a timer-series pattern in the event history associated with the alert history as an event pattern and perform pattern matching with the product use achievement data of a different manufacturing serial ID based on the event pattern to extract a product having the different manufacturing serial ID and having predetermined similarity (Shibuya, See [0043]-[0059]).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Suh and OHWA and Shibuya because Shibuya Shibuya, See ABSTRACT) can be utilized by Suh and OHWA to better analyze the manufacturing data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168